I vote to reverse on the ground that the provisions of subdivision 8 of section *Page 108 108
875 of the Education Law were violated in such a material degree as to render the contract illegal. The word "estimate" in this section means, I think, the statement of a reasonably accurate measurement, calculation or computation. In the absence of a publication of an approximate quantity and an approximate time of delivery, estimates cannot be said to have been duly advertised as required by the statute and, consequently, competition in bidding was necessarily limited. The statute prescribes an award not only to the lowest responsible bidder but to such a one as can be ascertained after genuine competition and after advertisement of facts upon which intelligent bids can be based. According to the method of advertising this indefinite contract, favoritism may easily prevail and the purpose of the statute perverted.
CARDOZO, Ch. J., POUND, LEHMAN, KELLOGG and HUBBS, JJ., concur with CRANE, J.; O'BRIEN, J., dissents in memorandum.
Order affirmed.